DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This Office Action is in response to the amendment and communication filed on 12/13/2021.
As per instant Amendment, submitted on 12/13/2021, independent claim 9 has been further amended.
Claims 1-17 are allowed.
Response to Arguments/Remarks
As to the rejections to claims 9-16, rejected under 35 U.S.C. 112 (b), the rejections have been withdrawn as the claim have been amended. 
The amendment also obviated the claim interpretation of claim 9, made under 35 U.S.C. 112 (f).
Claims 1-17 are allowed.
Examiner's Statement of reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claim subject matter incorporated with the office action mailed out on 09/30/2021, in which all claimed considered allowable subject matter over prior art, and have remain allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439